ITEMID: 001-99907
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF D.B. v. TURKEY
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 5-1 and 5-4;Violation of Art. 34;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 12. The applicant was born in 1984 and, at the time of lodging his application, he was being held in the Edirne Foreigners' Admission and Accommodation Centre in Turkey.
13. The applicant was an active member of the Worker-Communist Party of Iran and the Freedom and Equality Seeking Students Movement in Iran. He was also on the board of editors of a well-known student journal.
14. According to the applicant's submissions, on Students' Day in Iran in 2007, which was held annually by university students across the country, more than fifty students were arrested and placed in solitary confinement in Evin Prison, in Tehran. Other members of the board of editors of the student journal that the applicant worked for were among those who were arrested. Subsequently, more students were arrested and imprisoned during the crackdown on students.
15. On an unspecified date in early 2008, the applicant arrived illegally in Turkey.
16. On 5 April 2008 the applicant was arrested by Turkish security forces while trying to leave Turkey illegally. He was subsequently placed in the Edirne Foreigners' Admission and Accommodation Centre.
17. On 22 April 2008 the applicant lodged an application for temporary asylum with the Ministry of the Interior (the “Ministry”).
18. On 24 July 2008 the applicant's request was rejected. According to a letter addressed to the Edirne governor's office by the Deputy Under- Secretary of the Ministry, the applicant had stated that he had been involved in the same activities as a certain P.P., an Iranian national who had been deported to Iraq on 22 August 2007 since his presence in Turkey constituted a risk for national security. The Deputy Under-Secretary maintained that the applicant's request had been rejected for the same reason and that this type of person should be not granted temporary asylum in general. He also requested that the Office of the United Nations High Commissioner for Refugees (UNHCR) should not be informed of these facts and that their access to this information should be restricted on national security considerations. The Deputy Under-Secretary finally requested the Edirne governor's office to notify the applicant of the decision taken in his case and to inform him that he could lodge an objection within two days against this decision.
19. On the same day the applicant was served with the decision rejecting his temporary asylum request and was informed that, unless he lodged an objection within two days, he would be deported to his home country.
20. On 25 July 2008 the applicant lodged, with the Edirne governor's office, a petition written in Farsi containing his objection against the decision rejecting his temporary asylum request.
21. On the same day the applicant made statements to two police officers in the presence of an interpreter. He maintained that he was an active member of the Worker-Communist Party of Iran and the Freedom and Equality Seeking Students Movement. He noted that he had participated in a number of demonstrations held by these organisations and that he had digital photographs of these demonstrations in his possession. He stated that he had left Iran subsequent to the arrest and imprisonment of his friends, who had been involved in the same activities on behalf of those organisations. He asked the Turkish authorities to contact the office of the UNHCR, his lawyer and a national non-governmental organisation, the Helsinki Citizens' Assembly, in order to receive documents and detailed information regarding his activities in Iran.
22. On 9 September 2008 his objection was rejected by the Ministry. According to the official documents, the Ministry considered that, in the light of the applicant's militant background, there was a real risk that he would be taken to the United States of America where he would have military training and that he would be part of military operations targeting Iran.
23. On 4 November 2008 the applicant was interviewed by officers from the UNHCR's Ankara office while he was being held by the Turkish authorities. On 20 March 2009 the applicant was granted refugee status under the UNHCR's mandate.
24. Following his placement in the Edirne Foreigners' Admission and Accommodation Centre, between 9 and 21 July 2008, the applicant went on a hunger strike in protest against his detention and the refusal of the authorities to allow him to have access to the temporary asylum system. He further alleged that he had been kept in solitary confinement in this Centre and that he had attempted to commit suicide there.
25. On 25 July 2008 the applicant was transferred to the Kırklareli Foreigners' Admission and Accommodation Centre. He alleged that his solitary confinement had continued in this Centre.
26. On 21 October 2008 following his visit to the Kırklareli Centre and his meeting with the applicant, Mr Barış Yıldız reported that the applicant had alleged that he was being detained alone in a cell. The lawyer had then asked a police officer about the conditions in the cell where the applicant was held. The police officer responded that the cell had a toilet and shower in it. The applicant had also told the lawyer that he had not been subjected to ill-treatment and that he did not need to see a psychologist or a psychiatrist.
27. On 3 September 2008 the Organisation for Human Rights and Solidarity for Oppressed People (Mazlum-Der), a human rights organisation based in Turkey, made a visit in order to observe the living conditions in the Centre. According to this organisation's report, they were not allowed by the Centre's administration to visit the inside of the Centre where foreign nationals were held or to hold a meeting with the applicant. The officers orally informed them that the Ministry had sent them written instructions to restrict access to the applicant. However, they did not wish to show Mazlum-Der the document in question. Mazlum-Der reported that other persons held in the Centre maintained that they did not know that the applicant had been held in the Centre for a very long time. Subsequently, they learned that the applicant was kept separately from them. According to the report, the Centre's administration did not allow the applicant, who was suffering psychologically, to talk with any other detainee. Nor was he authorised to hold a meeting with the representatives of the UNHCR.
28. The Government submitted that the applicant was held in the Kırklareli Foreigners' Admission and Accommodation Centre, which was not a prison or detention centre. Therefore, there were no prison cells or sections where the applicant could be kept in solitary confinement; neither was there any instruction to that effect.
29. On 23 April 2009 the applicant's representative lodged petitions with the Kırklareli police headquarters and the department responsible for foreigners, borders and asylum attached to the General Police Headquarters. The applicant's representative noted, in his petition, that the Government of Sweden had accepted the applicant within the refugee quota for Sweden and that an aeroplane ticket to Sweden was booked for the applicant for 27 May 2009. He requested the administrative authorities to secure the applicant's release with a view to facilitating the applicant's departure from Turkey.
30. On an unspecified date the applicant's representative further lodged an application with the Ankara Administrative Court for the applicant's release.
31. On 6 May 2009 the Administrative Court dismissed the case, holding that the applicant's representative had failed to attach the documents relevant to his petition, such as those demonstrating that he had already applied to the administrative authorities and that the latter had rejected his requests. The court asked the applicant's representative to renew his request in the light of the content of its decision within 30 days.
32. On 24 June 2009 the Ankara Regional Administrative Court upheld the decision of 6 May 2009.
33. On 26 June 2009 the applicant's representative renewed his request before the Ankara Administrative Court.
34. On 21 August 2009 the Ankara Administrative Court decided to request the office of the UNHCR to submit information regarding the applicant. In particular, the documents showing the Government of Sweden's decision to grant the applicant refugee status, the documents relating to the interim measure indicated by the Court and a copy of the case file were requested from the office of the UNHCR.
35. On 19 November 2009 the Ankara Administrative Court ordered the applicant's release from the Kırklareli Centre. In its judgment, the Ankara Administrative Court took into account the applicant's status as a refugee under the UNHCR mandate and the fact that the Government of Sweden had accepted the applicant within the refugee quota. It therefore decided to release the applicant with a view to his transfer to Sweden.
36. By a letter dated 23 December 2009, the Government informed the Court that on 24 November 2009 the applicant had escaped. They explained that the applicant had fled from the Kırklareli police headquarters where he had been taken in order for him to receive a wire transfer. The Government maintained that the applicant was not apprehended despite the arrest warrant issued by the Kırklareli police following his escape.
37. By a letter dated 12 January 2010, the applicant's representative informed the Court that, upon his and the UNHCR's request, on that date the applicant had surrendered to the police in order to be released from the Kırklareli Foreigners' Admission and Accommodation Centre in accordance with the Ankara Administrative Court's decision of 19 November 2009.
38. On 3 February 2010 the Government and the applicant's representative informed the Court that the applicant had been released from the Foreigners' Admission and Accommodation Centre on 26 January 2010. The Government further noted that the applicant had been granted a residence permit for five months pending his departure to Sweden. The applicant's representative noted that an aeroplane ticket to Sweden was booked for the applicant for 4 March 2010.
39. On 9 and 15 March 2010 the applicant's representative and the Government informed the Court respectively that the applicant had left Turkey on 4 March 2010 and arrived in Sweden where he was granted refugee status.
40. A description of the relevant domestic law and practice can be found in Abdolkhani and Karimnia v. Turkey (no. 30471/08, §§ 29-45, 22 September 2009).
VIOLATED_ARTICLES: 34
5
VIOLATED_PARAGRAPHS: 5-1
